      Case 2:12-cr-00399-JCJ Document 325 Filed 12/07/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     CRIMINAL ACTION

           v.

CALEB PARSONS                                NO.   12-399-5


                               O R D E R


     AND NOW, this    4th   day of     December       , 2020, upon

consideration of Defendant’s Motion to Reduce Sentence Pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 317), the Defendant’s

supplement to the motion (Doc. No. 319), the government’s

response in opposition (Doc. No. 321), and Defendant’s reply to

the government’s response (Doc. No. 322), it is hereby ORDERED

that the Motion is GRANTED.

     The Court has considered the factors listed in 18 U.S.C. §

3553(a) and the policy statements issued by the Sentencing

Commission, to the extent they are applicable, and finds that

Mr. Parsons has presented “extraordinary and compelling reasons”

justifying a reduction in his sentence.

     Mr. Parsons’ term of imprisonment is hereby reduced to the

time he has already served.     He shall be released from the

custody of the Bureau of Prisons (FCI Fort Dix Low) within

fourteen days, allowing for the verification of the Defendant’s

residence and/or establishment of a release plan, to make
      Case 2:12-cr-00399-JCJ Document 325 Filed 12/07/20 Page 2 of 2



appropriate travel arrangements, and to ensure the Defendant’s

safe release.

     Upon his release from custody, Mr. Parsons shall begin

serving a three-year term of supervised release previously

imposed by the Court and shall contact the U.S. Probation Office

within 24 hours of his release and follow its instructions.



                                       BY THE COURT:


                                       s/ J. Curtis Joyner


                                       J. CURTIS JOYNER, J.
